Case: 3:19-cv-00234-NBB-RP Doc #: 132-9 Filed: 10/26/20 1 of 4 PageID #: 1015




                      Exhibit I
       Case: 3:19-cv-00234-NBB-RP Doc #: 132-9 Filed: 10/26/20 2 of 4 PageID #: 1016




         IN THE UNITED STATES DISTRICT COURT
       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                   OXFORD DIVISION


DR. AMY R. WOODS                                                                       PLAINTIFF
VS                              CIVIL ACTION NO. 3:19-CV-00234-NBB-RP
MHM HEALTH PROFESSIONALS, LLC, D/B/A
CENTURION PROFESSIONALS;
MANAGEMENT & TRAINING CORPORATION
JESSE WILLIAMS, INDIVIDUALLY;
AND JOHN DOES 1-9                                                                      DEFENDANTS



_________________________________________________________
                 ZOOM DEPOSITION OF TRAVIS DAY
_________________________________________________________



         Taken at the Instance of the Plaintiff
 With All Parties Appearing by Zoom Videoconferencing
                              On August 30, 2020
                                    At 8:15 a.m.




REPORTED BY:       SHARRON F. ALLEN, CSR, RPR
                   CSR NO. 1144
                Case: 3:19-cv-00234-NBB-RP Doc #: 132-9 Filed: 10/26/20 3 of 4 PageID #: 1017
                                                                                                   24



1          A.       I don't remember if he said that

2    specifically.

3    BY MR. WAIDE:

4          Q.       At that time were you aware that that's

5    what he was talking about when they had the

6    meeting?         Do you know that's what the warden had

7    in mind?

8                       MR. LONG-DANIELS:                       Objection to form.

9          A.       No, I did not know, because I don't

10   know all that he knew.                        So no.

11   BY MR. WAIDE:

12         Q.       Okay.         You didn't know -- when you made

13   the report to the warden, I take it you didn't

14   know that he was going to pull her security

15   clearance, did you?

16         A.       I did not expect that at all.

17         Q.       All right.               What did you think he would

18   do?

19         A.       Well, what I expected to happen:                                       That

20   there would be a conversation between myself,

21   the warden, Dr. Woods, and my supervisor -- is

22   what I expected.

23         Q.       A conversation for what purpose?                                       To do

24   what?

25         A.       So we could lay everything out on the
             Case: 3:19-cv-00234-NBB-RP Doc #: 132-9 Filed: 10/26/20 4 of 4 PageID #: 1018
                                                                                             25



1    table and everybody could understand and see the

2    other's point of view to see if we could, you

3    know, find a common ground.

4       Q.       So did you think the warden was acting

5    improperly, then, by pulling her security

6    clearance?

7                    MR. LONG-DANIELS:                       Objection to form.

8       A.       I mean, I don't -- I don't know if he

9    was or if he wasn't.                   If you're asking me if

10   that's something that I would have done -- is

11   that what you're asking?

12   BY MR. WAIDE:

13      Q.       No, sir.             I'm just asking you whether

14   you thought the warden was doing anything

15   improper by pulling her security clearance, what

16   you thought about the warden doing that.

17                   MR. LONG-DANIELS:                       Objection to form.

18      A.       Well, my thoughts were that it was, you

19   know, maybe a knee-jerk reaction and to the

20   extreme.

21   BY MR. WAIDE:

22      Q.       I see.          Did you report that to anybody

23   above you, that you thought that the warden was

24   having a knee-jerk reaction and reacting to the

25   extreme?
